DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, because the claims are written in such a fashion that they are not active verbs and therefore the metes and bounds of the claimed invention are difficult, if not impossible, to determine. For example, the claimed limitations: “… characterized in ...” (Claim 1, line 6; Claims 2-12, line 1) are not in a form which clearly delineates the scope of the claims in U.S. Patent practice.
Claims 4-6 and 9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors, or for pre-AIA  the applicants regard as the invention. Claims 4-6 and 9 recite the limitation “and/or” (5 Times), which is vague and indefinite as the boundaries of the claimed invention cannot be defined.
Applicants would do well if they carefully review and rewrite each of the claims 1-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadiku et al (US 7,281,312).
Regarding claim 1, as best understood, Sadiku et al teach an apparatus for introducing wave windings into rotor laminations packets of electrical machines with a winding device (Fig. 3) which has:
a winding head (Fig. 5, 55) with a rotatable former (Fig. 6, 54), wire shifters (46, 48) and 
a wire feed device (Fig. 4, 26) for generating a winding (56 or Fig. 1, 10) with multiple turns, consisting of parallel webs and winding heads (Fig. 1, 12 & 14) connecting the latter, and 
a transfer device (Fig. 8, 22), for transposing the winding (56 or 10) onto the stator (Fig. 10,20), or a transposing tool (88) for subsequently transposing the winding (56 or 10) onto the rotor, characterized in that the former (54) is shorter than the winding (56) to be generated and a rotating device is provided which effects a synchronous rotation 
Regarding claim 2, as best understood, Sadiku et al teach that the transfer device (22) has parallel holders (Col. 9, lines 14-18) for the turns of the winding (10), wherein the holders are designed on or between adjacent links of a link chain (22). 
Regarding claim 3, as best understood, Sadiku et al teach that the link chain (22) between the former (54) and the stator/transposing tool (88) is guided in a linearly stretched fashion between two deflecting rollers (Fig. 5, 46 & 48). 
Regarding claim 4, as best understood, Sadiku et al teach that first cams (90) for transposing the turns from the transfer device (22) into the radial grooves (89) of the stator/transposing tool (88), and/or second cams (92) for displacing the turns into the radial grooves (89), are provided radially on the inside. 
Regarding claim 5, as best understood, Sadiku et al teach that the first and/or second cams (90, 92) can move in an adjustable fashion perpendicular to the direction of movement of the turns and/or have slopes in the direction of movement of the turns [of the tool (88)]. 
Regarding claim 6, as best understood, Sadiku et al teach that the first and/or second cams (90, 92) are designed in the form of ribs or disks and engage, through slots (89) which run in the direction of movement of the transfer device (22) or the direction of rotation of the transposing tool (88), into the holders in the transfer device (22) or the radial grooves (89) of the transposing tool (88). 

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the 112th rejection while including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).





March 21, 2022